ON PETITION AND MOTION ORDER
Per Curiam.
Sea Ray Boats, Inc. and Brunswick Corporation (collectively, “Sea Ray”) petition for a writ of mandamus to direct the United States District Court for the Eastern District of Virginia to transfer to the United States District Court for the Eastern District of Tennessee or alternatively to direct the district court to stay trial proceedings and determine whether venue is proper. Sea Ray also moves for a temporary stay of the trial pending this court’s consideration of their petition. They state that Cobalt Boats, LLC opposes a stay.
In January 2015, Cobalt Boats sued Sea Ray in the United States District Court for the Eastern District of Virginia, alleging patent infringement. Approximately two weeks before the start of trial, Sea Ray moved to transfer this case to the Eastern District of Tennessee, alleging improper venue. On June 7, 2017, the district *544court denied the motion, finding that Sea Ray had waived their venue challenge. Now, on the eve of trial, Sea Ray asks this court for mandamus relief and to stay the trial pending this court’s review of their petition.
The remedy of mandamus is available only in “exceptional” situations to correct a “clear abuse of discretion or usurpation of judicial power” by a trial court. In re Calmar, Inc., 854 F.2d 461, 464 (Fed. Cir. 1988). A party seeking a writ bears the burden of proving that it has no “adequate alternative” to obtain the same relief, Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490 U.S. 296, 309, 109 S.Ct. 1814, 104 L.Ed.2d 318 (1989), and that the right to issuance of the writ is “clear and indisputable,” Will v. Calvert Fire Ins., 437 U.S. 655, 666, 98 S.Ct. 2552, 57 L.Ed.2d 504 (1978) (internal quotation marks omitted).
Under the circumstances, the court declines to grant mandamus relief.
Accordingly,
It Is Ordered That:
(1) The motion to stay is denied.
(2) The petition for writ of mandamus is denied.